The present application is being examined under the pre-AIA  first to invent provisions. 

Claim for Foreign Priority
Applicant’s claim for foreign priority has been corrected.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 18, the first locking mechanism lacks clear antecedent basis in the claim.  Previously in the claim a “locking mechanism” and a “second locking mechanism” were claimed.  In line 28, it appears that “the locking mechanism” should be –the first locking mechanism-.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8, 10-13, 15, 17-21, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripa (DEI 9513764) in view of Perner (USPN 5,601,342) and Schlanger (USPN 6,089,675). 
Ripa teaches a wheel clamping assembly having first and second spaced structural members 6 with a substantially cylindrical axle assembly 4 removably affixed to the structural members. The wheel clamping assembly comprises (a) an axle portion 4 located between first and second ends of the axle assembly; (b) said first structural member 6 having a first closed bore dropout and having a first side and a second side, with said axle portion extending from the first side; (c) said second structural member 6 (on the right) having a second closed bore dropout and having a first side and a second side; (d) a locking mechanism, comprising: a first locking mechanism portion (threaded bore 11 in dropout 6) substantially operationally integral with said second structural member at the second closed bore dropout, wherein the first locking mechanism is secured in substantially fixed position relative to the second structural member; and a second locking mechanism portion (threaded end of axle 10) formed on the axle portion near the second end of the axle assembly; (e) an abutment member (end 17 of arm 14) capable of abutting one of the first side and the second side of the first structural member; and (f) a quick release 14-17 capable of providing a clamping force between said abutment member and the locking mechanism at the second end of said axle assembly opposite the abutment member, said force being capable of clamping said axle assembly and of clamping a hub having a first end adjacent the first structural member and a second end adjacent the second structural member by compressing said structural members toward one another and against a respective end of the hub, thereby renderinq the hub (inner bearing portions of the hub) substantially non-rotatable with respect to the structural members, with said clamping force acting on the structural members in a direction substantially along a longitudinal axis of the axle assembly. The axle may only be removed from each of the first and second spaced structural members and the hub by moving the second end of 
Ripa lacks an abutment member slidably mounted to the axle portion and the cam lever attached to the axle by a screw (claim 6) that extends longitudinally into the axle.  Ripa also lacks a first locking mechanism portion that is both removable from the second structural member and capable of being secured in position substantially integral with the second structural member substantially within the second closed bore dropout, without engagement with a second locking mechanism.
Perner shows an abutment member 12 that is slidably, but not rotatably, mounted to the axle portion and a cam lever 9 attached to an axle member 1 by a screw (schematically depicted in the drawings) that extends longitudinally into the axle.  The abutment member is movable relative to the axle portion and the structural member during operation of the quick release.  Rotation of a quick release handle 9 about an axis 10 substantially perpendicular to the axle portion 1 is capable of longitudinally moving the abutment member 12 substantially along the axis of the axle portion by pressing the abutment member against 2the first structural member and thereby moving the axle relative to at least the first structural member during operation of the quick release.
Schlanger teaches a first locking mechanism portion 116 in Figure 8B that is both removable from the second structural member (closed dropout 112) and capable of being secured in position substantially integral with the second structural member substantially within the second closed bore dropout (inserted into closed bore dropout and bolted in place).  Schlanger teaches this structure as an obvious alternative to an integrally threaded closed bore dropout, as illustrated in Figure 8A of Schlanger.

Regarding claims 2, 12, and 13, the first and second structural members of Ripa each comprise a bicycle fork leg.
Regarding claim 4, one portion of the locking mechanism (the threaded screw end 10 of the axle) can be releasably passed through the wheel hub.
Regarding claims 5 and 17, the quick release of Ripa includes a lever 14 and a rounded end 15 and Perner teaches a lever 9 and a cam end 11 for applying longitudinal force on the axle.
Regarding claims 7 and 15, Perner teaches that the lever can swivel with the abutment member but it has a non-rotational connection to the abutment member 12 (col. 3, lines 1-3).
Regarding claim 8, Ripa shows a chamfered face for locating the bore relative to the wheel structure. The chamfered face is on the axle portion that engages the structural member, rather than on an abutment member. Perner teaches an intermediate abutment member that engages the structural member.  It would have been obvious to chamfer abutment member of the combination of Ripa and Perner, in that it is the portion of the combination locking member that engages the structural member, in view of the teaching of Ripa, to locate the axle end relative to the structural member.

Regarding claim 11, Ripa is silent regarding the diameter of the axle portion. However, it would have been obvious to make the axle portion at least 9mm, in order to provide an adequately strong support for the wheel.
Regarding claims 18 and 19, Perner shows that camping force is applied to a radially continuous annular contact area (at 2) of the structural member.
Regarding claims 20 and 21, the axle portion cannot be detached from either the Ripa or Perner structural members without being fully withdrawn from the wheel and hub assembly due to the closed bores in the structural members.
Regarding claims 26 and 27, the first and second locking mechanism portions are threaded portions that engage each other by rotation of the first locking portion about the longitudinal axis of the axle assembly.

Claims 1-8, 10-13, 15, 17-21, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripa (DE19513764) in view of Juy (DE806,201) and Schlanger (USPN 6,089,675). 
Ripa teaches a wheel clamping assembly having first and second spacedstructural members 6 with an axle assembly 4 removably affixed to the structural members.  The wheel clamping assembly comprises (a) an axle portion 4 located between first and second ends of the axle assembly; (b) said first structural member 6 having a first closed bore dropout and having a first side and a second side, with said axle portion extending from the first side; (c) said second structural member 6 having a second closed bore dropout and having a first side and a second side; (d) a locking mechanism, comprising: a first locking mechanism portion (threaded bore 11 in dropout 6) substantially operationally integral with said second structural member at the second closed bore dropout, wherein 
Ripa lacks an abutment member slidably mounted to the axle portion and the second structural member and the lever 14 attached to the axle by a screw (claim 6) that extends longitudinally into the axle. Ripa also lacks a first locking mechanism portion that is both removable from the second structural member and capable of being secured in position substantially integral with the second structural member substantially within the second closed bore dropout, without engagement with a second locking mechanism.

Schlanger teaches a first locking mechanism portion 116 in Figure 8B that is both removable from the second structural member (closed dropout 112) and capable of being secured in position substantially integral with the second structural member substantially within the second closed bore dropout (inserted into closed bore dropout and bolted in place).  Schlanger teaches this structure as an obvious alternative to an integrally threaded closed bore dropout, as illustrated in Figure 8A of Schlanger.
It would have been obvious to one of ordinary skill in the art to provide the Ripa lever with a cam end and an abutment member that is movable relative to the axle portion and the structural member, as taught by Juy, in order to provide an easily manipulated release mechanism. It would also have been obvious to replace the first locking member portion of Ripa (and integral threaded hole in the closed bore dropout) with an unthreaded hole having a removably fixed locking mechanism portion that is internally threaded (and that does not require a second locking mechanism on the axle to stay in place), as taught by Schlanger (illustrated in Figure 8B of Schlanger), in order to facilitate removal of the first locking member portion for replacement or repair.
Regarding claims 2, 12, and 13, the first and second structural members of Ripa each comprise a bicycle fork leg. 

Regarding claims 5 and 17, the quick release of Ripa includes a lever 14 and an approximately semi-circular end 15 and Juy clearly teaches a lever 5 and a cam 4 for applying longitudinal force on the axle.
Regarding claim 6, it would also have been obvious to attach the axle to the lever using a longitudinal screw, as taught by Juy, in order to removably fasten the lever. Reversing the positioning the screw and the screw hole, to position the screw on the lever attachment and the hole in the axle, would have been an obvious reversal of parts, in order to accomplish substantially the same result in substantially the same way.
Regarding claims 7 and 15, Juy teaches that the lever 5 can swivel with the abutment member but it has a non-rotational connection to the abutment member (lever end 4 is positioned in a slot in abutment member 3 (see Figure 1).
Regarding claim 8, Ripa shows a chamfered face for locating the bore relative to the wheel structure.  The chamfered face is on the axle portion that engages the structural member, rather than on an abutment member.  Juy teaches an intermediate abutment member 3 having a chamfered face on the abutment member 3 that engages the structural member.  It would have been obvious to chamfer abutment member of the combination of Ripa and Juy, in that it is the portion of the combination locking member that engages the structural member in order to locate the axle end relative to the structural member.
Regarding claim 10, the abutment member 3 of Juy is substantially cylindrical and has a larger diameter than the axle portion.

Regarding claims 18 and 19, Juy appears to show that camping force is applied to a radially continuous annular contact area (at 2) of the structural member.
Regarding claims 20 and 21, the axle portion cannot be detached from either the Ripa or Juy structural members without being fully withdrawn from the wheel and hub assembly due to the closed bores in the structural members.
Regarding claims 26 and 27, the first and second locking mechanism portions are threaded portions that engage each other by rotation of the first locking portion about the longitudinal axis of the axle assembly.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
Applicant has not provided a definition of what “substantially cylindrical” encompasses so the term is being read broadly.  Also, applicant has only claimed that an outer surface of the axle portion near the first end of the axle assembly is substantially cylindrical.  It is not clear how much of the end portion must have the cylindrical shape, particularly since the axle portion is defined, in claim 1, lines 4-5, as being a portion of the axle located between the first and second ends of the axle assembly, rather than including the first and second ends.  Therefore, it appears that the cylindrical axle portion is a portion between the ends and “near” the first end of the axle assembly, but not necessarily extending entirely to that end, and adjacent to the abutment but not necessarily extending entirely to that portion either.  As broadly recited, Ripa still arguably reads on the language.  The majority of the axle portion of Ripa that is between the axle assembly ends is cylindrical and the truncated conical end of the axle is also generally cylindrical.  Also, the outer surface of the Perner axle is cylindrical along its entire length, 
Applicant argues that the Ripa reference teaches away from an axle that is “substantially cylindrical” because it includes a tapered end 7 that assists in holding the axle in place.  As indicated above, it is not clear what applicant means by “substantially cylindrical” so the term is being read broadly.  Applicant’s disclosure does not define the term.  Applicant relies on the drawings to illustrate the shape, but the drawings do not substitute for a clear definition of a term that applicant relies on to make a fine distinction between similar structures.  Also, the examiner does not agree with applicant’s interpretation of Ripa.  Ripa does not teach that the frusto-conical end is critical to the invention in that it indicates that it could be replaced by an elliptical rotary body.  Applicant appears to believe that Ripa intends here for the truncated cone to be replaced by an elliptical truncated cone.  That could not be the Ripa’s suggestion in that if the conical end were an elliptical conical end then the axle 4 of Ripa would not be able to rotate to screw onto the threaded bore in the opposite dropout.  It appears that Ripa is instead suggesting that the truncated conical end of the axle could be replaced with an elliptical rotary body on the handle at the axle end that is of the kind that is typical of bicycle quick release mechanisms, where the handle has a rotary elliptical end that forms a cam that can be pressed against the lower dropout end of the fork.  Regardless, Perner teaches a similar quick release arrangement for an axle that is screwed into one structural member at one end of the axle and that has a handle having a cam end that locks the opposite end of the axle to a second structural member.  The outer portion of the Perner axle entirely cylindrical from one end to the opposite end.  Even without a suggestion of an elliptical rotary body that might suggest a rotary cam on the handle, Ripa does suggest alternatives to the illustrated embodiment and the lever rotated cam structures of Perner and Schlanger are obvious alternatives.  Also, a rotary cam mechanism of the type taught by Perner and Schlanger, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        



amb